                UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                                  NO. 1:19CR63

UNITED STATES OF AMERICA            )
                                    )
             vs.                    )
                                    )
JOSEPH C. VANDEVERE, JR.            )
 ___________________________________)

                       MOTION TO DISMISS
             and INCORPORATED MEMORANDUM OF LAW

      COMES NOW the defendant, by and through the undersigned counsel who

does hereby move this Court pursuant to dismiss the indictment herein on the

grounds that prosecution of this case violates the First Amendment of the United

States Constitution and in support thereof does offer the following:

                                 BACKGROUND

      1. The defendant Joseph Vandevere is charged with one count of

communicating “a threat to injure” “Q.R.” in violation of 18 U.S.C. § 875(c), by

sending an electronic communication known as a “tweet” via the social media

platform Twitter.

      2. The “tweet” at issue herein was sent to an individual identified only as

“Q.R.” in the indictment. The text of the “tweet” stated: “HI PEDOPHILE

PROPHET MUHAMMAD CUBE WORSHIPPING INBRED MUSLIM SCUM




     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 1 of 8
LETS MEET SO YOU CAN RUN THAT COWARD MOUTH TO MY FACE.

PLEASE VIEW YOUR DESTINY.” Following the text was a copy of the well-

known photograph of the “Lynching of Leo Frank,” an archival photo which is

contained, inter alia, in the Library of Congress. See

https://www.loc.gov/item/2004669761/ (last visited 8/8/2019).

      3. The defendant is informed and believes that at the time “Q.R.” was

running for a political office in the State of Virginia.1

      4. Mr. Vandevere further submits that “tweet” referenced in the indictment

consists of pure speech which does not fall into any of the traditional categories of

unprotected speech. The content of the “tweet” herein does not meet the

definition of a “true threat” or any other category of unprotected speech. United

States v. Stevens, 599 U.S. 460, 468 (2010). As applied to Mr. Vandevere and the

facts herein, this prosecution under 18 U.S.C. § 875(c) is a prohibited content

restriction and unconstitutional under the First Amendment.

                    ARGUMENT AND MEMORANDUM OF LAW

          The Prosecution of Mr. Vandevere Under 18 U.S.C. § 875(c) violates
          his First Amendment rights as applied to facts of this case

      The First Amendment states in pertinent part: “Congress shall make no

law…abridging the freedom of speech.” U.S. Const. Amend. I. This particular


1
 See https://www.nytimes.com/2019/07/01/us/muslim-candidate-lynch-
tweet.html?searchResultPosition=1



     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 2 of 8
provision of the First Amendment is understood to mean that the government has

no power to restrict expression due to the content of the message or the subject

matter. 559 U.S. at 468 (2010). The defendant herein submits that the “tweet” at

issue is just such an impermissible content restriction.

      A. The communication herein does not constitute a “true threat.”

      The Supreme Court has identified certain categories of “unprotected speech”

that may be regulated. Those categories include: obscenity, defamation, fraud,

incitement or speech integral to criminal conduct. United States v. Stevens, 559

U.S. 460, 468 (2010). In addition to these categories of “unprotected speech,” the

Court has also determined it permissible for government to prohibit speech that

constitutes a “true threat.” Virginia v. Black, 538 U.S 343, 359 (2003).

      In order for a communication to be a “true threat” it must: “…encompass

those statements where the speaker means to communicate a serious expression of

an intent to commit an act of unlawful violence to a particular individual or group

of individuals.” 538 U.S. at 359. The communication herein cannot be

understood as a” serious expression of an intent to commit an act of unlawful

violence” and thus is not a “true threat.”

      The admonition to “view your destiny” is not an expression of an intent to

take any action against the recipient. The photo of the Leo Frank lynching also

cannot be understood as an expression of an intent by the defendant to commit any




     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 3 of 8
act. The combination of the statement and the photo provides a context for the

whole of the communication as a metaphor.

      It would be absurd to understand the communication as a threat that the

defendant would actually conduct a lynching of “Q.R.” But this is the only way in

which the communication would constitute a “serious expression of an intent to

commit an act of unlawful violence.” Otherwise, the communication, at most,

suggests to the recipient that some persons or unknown entities might undertake a

lynching due to his religious beliefs.

      As the decision in Virginia v. Black, supra, illustrates, a constitutionally

prohibited communication must encompass “the intent of placing the victim in fear

of bodily harm or death.” Id. at 360. Similarly, in United States v. White, 810

F.3d 212 (4th Cir. 2016), the Court enunciated that for guilt to attach the defendant

must “transmit a communication for the purpose of issuing a threat or with

knowledge that the communication will be viewed as a threat…” Id. at 220.

      The “tweet” herein can hardly be understood as an intended threat by the

defendant. The language at the beginning of the “tweet” expresses a strong

objection to the recipient’s religious beliefs. This language provides the context

for the “view your destiny” line and the picture. Taken as a whole, the

communication suggests a metaphorical, not literal, consequence of the recipient’s

religious beliefs.




     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 4 of 8
      A metaphorical expression of the defendant’s belief of the consequences of

the recipient’s religious views cannot be understood as either placing the victim “in

fear of bodily harm or death” or a communication issued with “the purpose of

issuing a threat.”

      This conclusion is further supported by the inclusion of the well-known Leo

Frank lynching photo. Depending on the perspective of the viewer, the

photograph is both emblematic and metaphorical. It is metaphorical for people on

both ends of the political spectrum. For some folks embracing ultra-conservative

values, images of a noose or a lynching is “the ultimate symbol for not only

deterring crime but in eliciting fear in law abiding people not to step out of line.“

See https://www.leofrank.org/image-gallery/lynchers/ Conversely, for progressive

minded folks, the Leo Frank lynching event is understood as the rebirth of Ku Klux

Klan. In either context, the photo is heavily laden with metaphorical significance.

The metaphorical significance of the photo substantially undercuts any reasonable

interpretation of the photo as being a literal suggestion of an actual lynching.

      The content of the “tweet” herein cannot be understood as either the

subjective communication by the defendant of a threat or a “true threat” to injure

the recipient. Accordingly, the prosecution herein of the defendant would violate

his rights under the First Amendment.




     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 5 of 8
      B. The communication herein is protected “political hyperbole.”

      In Watts v. United States, 394 U.S. 705 (1969), the Supreme Court

recognized that a statement threatening to shoot the President which was made

during a political rally was “political hyperbole” and not a “true threat.” Id. at 708.

      In this case, the recipient of the “tweet” is a political candidate. The

“tweet” was made in a public forum where many persons make political statements

and express their political views. The “tweet” can well be understood as the

defendant objecting to “Q.R.’s” political candidacy because of the religious beliefs

of the candidate.

      As the Court acknowledged in Watts, statements in the political arena can be

“vituperative, abusive and inexact.” Id. at 708. Arguably, the statement in Watts

regarding shooting L.B.J. was a much more direct, and menacing statement than

the communication at issue herein. The defendant’s characterization of the

statement in Watts certain holds true here: “a kind of very crude offensive method

of stating a political opposition [to a political opponent].” Id. at 708.

      The importance of considering the forum is further supported by the decision

in Virginia v. Black, supra. While the Court determined that cross-burning

performed in an effort to intimidate would not be protected speech, the Court also

noted that “burning a cross at a political really would almost certainly be protected

expression.” 538 U.S. at 366. This realization regarding context makes plain that




     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 6 of 8
speech with the same content will be protected by the First Amendment if the

speech is rendered in the political arena. In 2019, the political arena necessarily

includes the public exchange of political views that occurs daily on Twitter and

other social media sites.

          The “tweet” at issue herein constitutes “political hyperbole” expressing a

crude and offensive opposition to the recipient’s religious views and thus the

recipient’s political candidacy. Accordingly, it is not a permissibly prohibited

“true threat” and the prosecution of the same violates the defendant’s First

Amendment rights.

          WHEREFORE, the defendant prays this Court that an Order issue

dismissing the indictment herein as a violating the defendant’s First Amendment

rights.

          Respectfully submitted this the 13th day of August, 2019.

                                                 DEVEREUX & BANZHOFF, PLLC
                                                 The Jackson Building
                                                 22 South Pack Square Suite 1100
                                                 Asheville, North Carolina 28801
                                                 (828) 285-9455
                                                 (828) 285-9457(fax)

                                          by:    s/Andrew B. Banzhoff
                                                 Andrew B. Banzhoff
                                                 N.C. State Bar # 26432
                                                 abanzhoff@dblawoffices.com




     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 7 of 8
                         CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY that the foregoing document was served on the
United States Attorney’s office by leaving a copy of said document at counsel=s
office with a responsible employee therein, by hand delivery or by depositing a
copy of the same with the U.S. Postal Service, first-class postage prepaid, or by
service through the ECF system to the addressee below:

David.thornloe@usdoj.gov

      This the 13th day of August, 2019.

                                      s/ Andrew B. Banzhoff
                                      Andrew B. Banzhoff




     Case 1:19-cr-00063-MOC-WCM Document 17 Filed 08/13/19 Page 8 of 8
